Citation Nr: 0718075	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-07 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to a compensable rating for bilateral 
sensorineural hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) and 
38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection has been granted for bilateral hearing 
loss with a noncompensable rating assigned.  An April 2004 
examination revealed Level I hearing in each ear.  This 
information was considered by the RO.

In December 2005 a copy of a June 2005 audiometric study was 
received.  This is marked as a duplicate, but does not 
otherwise appear to be in the file provided to the Board.  In 
any event, it appears to suggest some increase in hearing, 
although it notes that only 1/2 the list was read when doing 
speech discrimination.  This documentation has not been 
considered by the RO in adjudication of the hearing loss 
claim.  There is no waiver of RO review and the evidence was 
in fact submitted to the RO before certification.  As such, 
it should be reviewed by the RO.  Moreover, it appears to 
suggest that a current complete audiometric study is needed.

The veteran also asserts that he has a chronic disability 
manifested by vertigo that had its onset during military 
service, or in the alternative, secondary to his service 
connected hearing loss and tinnitus.  A review of the service 
medical records relates that on entrance into service, 
scarring of the right ear eardrum was noted on examination.  
The report of the examination conducted prior to discharge 
noted thickening and scarring involving both eardrums.  This 
may suggest pertinent pathology during service.

In April 1971, a private physician reported that the veteran 
had been receiving treatment for inner ear problems since 
1959.  The veteran reportedly had repeated episodes of 
vertigo.  A private physician in August 2003 indicated that 
the veteran had vertigo secondary to inner ear dysfunction.  
While there is evidence of scarring noted on both eardrums at 
discharge, the claims file only contains the veteran's 
entrance and discharge examinations.  It is not clear from 
the record whether any pathology such as scarring of the 
eardrum would lead to vertigo.  The Board notes that the 
contract examiner in April 2004 suggested further medical 
evaluation in regard to vertigo.  In light of the veteran's 
medical history, further examination and opinion is needed.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiometic examination, conducted in 
accordance with the applicable criteria 
and to include all pertinent findings.  
If for some reason only 1/2 the work list 
is used, or there is other reason to 
not complete the test, the reason 
therefore should be set forth on the 
examination report.

2.  Schedule the veteran for an 
appropriate examination to determine the 
nature and etiology of any chronic 
disorder related to vertigo.  If a 
chronic disorder is diagnosed, the 
examiner should provide opinion as to 
whether any diagnosed vertigo is at least 
as likely as not related to his military 
service (that is, a probability of 50 
percent or better).  It should be 
indicated whether any ear pathology noted 
in-service including scarring and ear 
discharge are related to a current 
chronic disability including vertigo.  
The examiner should also comment on 
whether any diagnosed vertigo is related 
to the veteran's service-connected 
hearing loss or tinnitus.  See Allen v. 
Brown, 7 Vet. App. 430 (1995).  If this 
cannot be medically determined without 
resorting to mere conjecture, this should 
be commented upon in the report.  The 
veteran's complete claims folder must be 
made available to the examiner.  The 
rationale for any opinion expressed 
should be included in the report.       

3.  Thereafter, the RO should 
readjudicate the issues in appellate 
status.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and an 
opportunity to respond.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




